


SECOND MODIFICATION AGREEMENT

This Second Modification Agreement ("Agreement") is made as of September 19,
2013, by and among KENNEDY-WILSON, INC., a Delaware corporation ("Borrower"),
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent, lead arranger and book manager ("Agent") under the Loan
Agreement described below, U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as a Lender ("U.S. Bank National Association"), EAST-WEST BANK, a
California banking corporation ("East-West Bank"), and THE GOVERNOR AND COMPANY
OF THE BANK OF IRELAND ("Bank of Ireland"). As used in this Agreement, U.S. Bank
National Association and East-West Bank, and any bank that becomes a party to
the Loan Agreement in the future, shall collectively be referred to herein as
"Lenders". As of the Effective Date (as defined below), Bank of Ireland shall be
a Lender.
Factual Background
(1)    Under a Revolving Loan Agreement dated July 22, 2010 (as amended by the
First Modification Agreement (as defined below), the "Loan Agreement"), Lenders
agreed to make an unsecured revolving loan of up to $75,000,000 to Borrower (the
"Loan"), subject to the terms and conditions specified therein. Borrower, Agent,
U.S. Bank National Association and East-West Bank previously executed that
certain Modification Agreement dated as of June 29, 2012 (the "First
Modification Agreement"), pursuant to which the parties thereto agreed to modify
the terms of the Loan to, among other things, extend the term of the Loan to
June 30, 2015, modify the interest rate payable under the Loan, and make
additional Loan proceeds available under the Loan (so that the total available
principal amount of the Loan is currently $100,000,000), as more fully set forth
therein.
(1)    Borrower's obligations under the Loan are evidenced by (i) a Promissory
Note (Facility A) dated July 22, 2010 made payable to U.S. Bank National
Association in the stated principal amount of Forty-Eight Million Seven Hundred
Fifty Thousand Dollars ($48,750,000), (ii) a Promissory Note (Facility B) dated
July 22, 2010 made payable to U.S. Bank National Association in the stated
principal amount of Sixteen Million Two Hundred Fifty Thousand Dollars
($16,250,000), (iii) a Promissory Note (Facility A) dated July 22, 2010 made
payable to East-West Bank in the stated principal amount of Twenty-Six Million
Two Hundred Fifty Thousand Dollars ($26,250,000), and (iv) a Promissory Note
(Facility B) dated July 22, 2010 made payable to East-West Bank in the stated
principal amount of Eight Million Seven Hundred Fifty Dollars ($8,750,000)
(collectively, as amended by the First Modification Agreement, the "Existing
Notes").
(1)    As of September 17, 2013, (i) the principal balance outstanding under
Facility A is $0, and $75,000,000 in Loan funds under Facility A are available
for disbursement, and (ii) the principal balance outstanding under Facility B is
$0, and $25,000,000 in Loan funds under Facility B are available for
disbursement.
(1)    In connection with the Loan, Kennedy-Wilson Holdings, Inc., a Delaware
corporation ("Initial Guarantor"), executed in favor of Agent and Lenders that
certain Repayment

 
1

 
 
 
 




--------------------------------------------------------------------------------




Guaranty dated as of July 22, 2010 (as amended by the First Modification
Agreement, the "Initial Repayment Guaranty").
(1)    Subject to the terms and conditions of this Agreement, Borrower, Agent
and Lenders have agreed to modify the terms of the Loan to, among other things,
extend the term of the Loan and make additional Loan proceeds available under
the Loan (so that the total available principal amount of the Loan shall be
$140,000,000), as more fully set forth herein. Additionally, pursuant to that
certain Assumption Agreement dated as of even date herewith executed by and
among Borrower, Agent, Initial Guarantor, Bank of Ireland, U.S. Bank National
Association and East-West Bank (the "Assumption Agreement"), Bank of Ireland
shall be added as a Lender, and Bank of Ireland's commitments for Facility A and
Facility B, and its Commitment Percentage in each, are set forth on Exhibit E
attached hereto (as more fully described below).
(1)    As used in this Agreement, the term "Loan Documents" means the Loan
Agreement, the Notes (as defined below), the Initial Repayment Guaranty, the
First Modification Agreement, the Assumption Agreement and the other "Loan
Documents" described in the Loan Agreement, all as amended or modified hereby.
This Agreement shall also constitute a Loan Document. Capitalized terms used
herein without definition have the meanings ascribed to them in the Loan
Agreement, as modified by this Agreement.
Agreement
Therefore, Borrower, Agent and Lenders agree as follows:
1.Recitals. The recitals set forth above in the Factual Background are true,
accurate and correct, and such recitals hereby are incorporated herein as an
agreement of Borrower, Agent and Lenders.
2.    Reaffirmation of Obligations. Borrower reaffirms all of its Obligations
under the Loan Documents, and Borrower acknowledges that it has no claims,
offsets or defenses with respect to the payment of sums due under the Existing
Notes or any other Loan Document. Without limiting the foregoing, Borrower
(a) reaffirms Agent's right, following the occurrence of any Event of Default,
subject to the terms and conditions of Section 1.14 of the Loan Agreement, to
apply any and all payments made by Borrower or otherwise received by Agent or
Lenders with respect to the Loan to the obligations owing by Borrower under the
Loan Documents in such order and manner deemed appropriate by Agent in its sole
discretion (subject only, as between Agent and Lenders, to the provisions of
Section 9.5(b) of the Loan Agreement, as amended hereby), and (b) expressly
waives all of its rights under applicable law or otherwise to direct Agent as to
such application or to designate the portion of the obligations to be satisfied.
3.    Increased Availability. The Loan Documents are hereby amended as follows:
(a)    On the Effective Date, pursuant to the Assumption Agreement, Bank of
Ireland shall be a Lender.

 
2

 
 
 
 




--------------------------------------------------------------------------------




(b)    On the Effective Date, Lenders shall make available to or for the benefit
of Borrower additional sums so that the total principal amount available to be
borrowed by Borrower under the Loan Agreement and the Notes (as defined below)
shall be $140,000,000, of which $105,000,000 shall constitute the new Facility A
Committed Amount, and of which $35,000,000 shall constitute the new Facility B
Committed Amount (such additional sums being referred to herein as the
"Additional Advance"). As used herein and in the other Loan Documents going
forward, the term "Loan" shall be deemed to include the Additional Advance. U.S.
Bank National Association, East-West Bank and Bank of Ireland agree that they
shall each make available such portion of the Additional Advance to be made
hereunder in an amount such that following the making of such Additional
Advance, (i) U.S. Bank National Association shall have a commitment for Facility
A of $56,250,000 and a commitment for Facility B of $18,750,000, and its
Commitment Percentages shall be as set forth on Exhibit E to the Loan Agreement
(as amended hereby), (ii) East-Bank shall have a commitment for Facility A of
$30,000,000 and a commitment for Facility B of $10,000,000, and its Commitment
Percentages shall be as set forth on Exhibit E to the Loan Agreement (as amended
hereby), and (iii) Bank of Ireland shall have a commitment for Facility A of
$18,750,000 and a commitment for Facility B of $6,250,000, and its Commitment
Percentages shall be as set forth on Exhibit E to the Loan Agreement (as amended
hereby). On the Effective Date, the Exhibit E attached to this Agreement shall
be deemed substituted in place of the Exhibit E attached to the Loan Agreement.
(c)    To evidence Borrower's obligation to repay all amounts outstanding to
Bank of Ireland under Bank of Ireland's commitment for Facility A, Borrower
shall execute and deliver to Bank of Ireland, on or prior to the Effective Date,
that certain Promissory Note (Facility A) dated as of even date herewith made
payable to Bank of Ireland in the stated principal amount of Eighteen Million
Seven Hundred Fifty Thousand Dollars ($18,750,000) (the "Bank of Ireland
Facility A Note"). To evidence Borrower's obligation to repay all amounts
outstanding to Bank of Ireland under Bank of Ireland's commitment for Facility
B, Borrower shall execute and deliver to Bank of Ireland, on or prior to the
Effective Date, that certain Promissory Note (Facility B) dated as of even date
herewith made payable to Bank of Ireland in the stated principal amount of Six
Million Two Hundred Fifty Thousand Dollars ($6,250,000) (the "Bank of Ireland
Facility B Note"). Upon the Effective Date, any reference(s) to the "Note" or
"Notes" in the Loan Agreement or any other Loan Document shall be deemed to
include the Bank of Ireland Facility A Note and the Bank of Ireland Facility B
Note. The Existing Notes, the Bank of Ireland Facility A Note and the Bank of
Ireland Facility B Note shall collectively be referred to in this Agreement as
the "Notes."
(d)    Each reference in the Loan Documents to "Seventy Five Million Dollars"
and "$75,000,000" is hereby deleted in its entirety and replaced with "One
Hundred Five Million Dollars" and "$105,000,000", respectively. Each reference
in the Loan Documents to "Twenty Five Million Dollars" and "$25,000,000" is
hereby deleted in its entirety and replaced with "Thirty Five Million Dollars"
and "$35,000,000", respectively. Each reference in the Loan Documents to "One
Hundred Million Dollars" and "$100,000,000" is hereby deleted in its entirety
and replaced with "One Hundred Forty Million Dollars" and "$140,000,000",
respectively. Each reference in the Loan Documents to " Forty-Eight Million
Seven Hundred Fifty Thousand Dollars" and "$48,750,000" is hereby deleted in its
entirety and replaced with "Fifty-Six Million Two Hundred Fifty Thousand
Dollars" and "$56,250,000", respectively. Each reference in the Loan Documents
to " Sixteen

 
3

 
 
 
 




--------------------------------------------------------------------------------




Million Two Hundred Fifty Thousand Dollars " and "$16,250,000" is hereby deleted
in its entirety and replaced with "Eighteen Million Seven Hundred Fifty Thousand
Dollars" and "$18,750,000", respectively. Each reference in the Loan Documents
to " Twenty-Six Million Two Hundred Fifty Thousand Dollars" and "$26,250,000" is
hereby deleted in its entirety and replaced with "Thirty Million Dollars" and
"$30,000,000", respectively. Each reference in the Loan Documents to " Eight
Million Seven Hundred Fifty Thousand Dollars" and "$8,750,000" is hereby deleted
in its entirety and replaced with "Ten Million Dollars" and "$10,000,000",
respectively.
4.    Maturity Date. The definition of "Maturity Date" contained in the
"Definitions" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"Maturity Date": October 1, 2016.
5.    Further Modifications to the Loan Agreement. The Loan Documents are hereby
further amended as follows:
(a)    Financial Reporting and Financial Covenants.
(i)    The definitions of "EBITDAR" and “Minimum Rent Adjusted Fixed Charge
Coverage Ratio” contained in the "Definitions" section of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:
"EBITDAR: Means, with respect to any Person, the net income of such Person
(excluding extraordinary items), for the applicable period, plus all interest
expense (including such Person's allocable share of any interest expense
relating to any joint venture in which such Person is a member, partner or joint
venturer), income tax expense (including foreign income tax expense),
depreciation and amortization (including such Person's allocable share of any
depreciation and amortization relating to any joint venture in which such Person
is a member, partner or joint venturer) and corporate rental lease expense
(which, for the avoidance of doubt, does not include rental lease expense
related to any investment property) for the period."
"Minimum Rent Adjusted Fixed Charge Coverage Ratio: Means, with respect to any
Person, as of the end of the most recently concluded calendar quarter, and/or as
of any other date specified in this Agreement, as applicable, (i) EBITDAR for
that portion of the calendar year then concluded, minus cash taxes (including
foreign income taxes), cash dividends (both preferred and common), and
maintenance capital expenditures, divided by (ii) interest expense (excluding
such Person's allocable share of any interest expense relating to any joint
venture in which such Person is a member, partner or joint venturer), plus any
mandatory debt retirement plus corporate

 
4

 
 
 
 




--------------------------------------------------------------------------------




rental lease expense (which, for the avoidance of doubt, does not include rental
lease expense related to any investment property)."
(ii)    The following definitions are hereby added to the "Definitions" section
of the Loan Agreement in the appropriate alphabetical order:
"Borrower Parties: Means Borrower, Guarantor, and the Subsidiaries of the
Borrower."
"Customary Recourse Exceptions: With respect to any debt, personal recourse that
is limited to fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities, prohibited transfers, violations of single
purposes entity covenants, voluntary insolvency proceedings and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financings."
"Joint Venture and Joint Ventures: Means any Person in which Borrower owns an
equity or economic interest."
"Non-Recourse Debt: For any Person, any debt of such Person where (i) such
Person has no personal liability for the repayment of such debt (other than for
Customary Recourse Exceptions), or (ii) the sole recourse of the applicable
holder of such debt for non-payment is limited to such holder’s Liens, if any,
on a particular asset or group of assets (other than for Customary Recourse
Exceptions). For the avoidance of doubt, if any debt is partially guaranteed by
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Debt if it otherwise satisfies the requirements in this
definition."
"Non-Recourse Guaranties: Guaranties by Borrower of Customary Recourse
Exceptions with respect to any Non-Recourse Debt of Borrower’s Subsidiaries,
Affiliates or Joint Ventures."
(iii)    Section 5.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"5.2    Financial Covenants.
"The Borrower Parties, on a consolidated basis, shall at all times maintain the
following financial covenants:

 
5

 
 
 
 




--------------------------------------------------------------------------------




(a)    Minimum Rent Adjusted Fixed Charge Coverage Ratio. A Minimum Rent
Adjusted Fixed Charge Coverage Ratio of not less than 1.50:1, measured on a four
(4) quarter rolling average basis;
(b)    Minimum Liquidity. Unrestricted cash, cash equivalents and publically
traded marketable securities in the aggregate amount of at least Forty Million
Dollars ($40,000,000), tested quarterly;
(c)    Maximum Balance Sheet Leverage. Maximum Balance Sheet Leverage not
greater than 1.50:1, measured at the end of each calendar quarter; and
(d)    Minimum Net Worth. As determined in accordance with GAAP, Effective
Tangible Net Worth equal to or greater than Two Hundred Fifty Million Dollars
($250,000,000), measured at the end of each calendar quarter."
(iv)    The first paragraph of Section 5.3 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
"Deliver or cause to be delivered to Lenders: (a) as soon as available, but in
any event within ninety (90) days after the end of each calendar year,
consolidated financial statements including a balance sheet, income statement,
and statement of cash flow of the Borrower Parties during such period, prepared
and audited by a certified public accounting firm whose identity is approved in
advance by Lenders; (b) as soon as available, but in any event within ninety
(90) days after the end of each calendar quarter, consolidated financial
statements of the Borrower Parties, prepared by Borrower or by a certified
public accountant firm whose identity is approved in advance by Lenders; (c) as
soon as available, but in any event within ninety (90) days following the
commencement of each calendar year, an annual financial projection for such
calendar year, including a balance sheet, income statement, and statement of
cash flow of the Borrower Parties during such period, prepared by Borrower or by
a certified public accounting firm whose identity is approved in advance by
Lenders; and (d) such additional financial information as Lenders may reasonably
request. Each of the items in subsections (a) through (d), inclusive, above
shall be accompanied by a certificate, without any qualifications, by such
accountants or by Borrower (as applicable to the each document) to have been
prepared in accordance with GAAP, together with a certificate of such
accountants addressed to Lenders stating that such accountants do not have
knowledge of the existence of any Event of Default or event that with notice
and/or the passage of time would become an Event of Default. Such audited
financial statements shall include a balance sheet, profit and loss statement,
and statement of cash flow and, if prepared, such accountants' letter to
management. In addition to the financial statements referred to

 
6

 
 
 
 




--------------------------------------------------------------------------------




above, Borrower agrees to deliver to Lenders, within the specified time periods,
financial statements prepared on a consolidated basis so as to present the
Borrower Parties on a consolidated basis. Each quarter, together with the
financial statements provided pursuant to this Section 5.3, Borrower shall
deliver to Lenders a Compliance Certificate signed by its chief financial
officer to the effect that: (i) all financial statements delivered or caused to
be delivered to Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present
the financial condition of the Borrower Parties, (ii) the representations and
warranties of Borrower contained in this Agreement and the other Loan Documents
are true and correct in all material respects on and as of the date of such
certificate, as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date),
(iii) Borrower is in compliance at the end of such period with the applicable
financial covenants contained in Section 5.2 (and demonstrating such compliance
in reasonable detail), and (iv) on the date of delivery of such certificate to
Lenders there does not exist any condition or event that constitutes an Event of
Default, or with notice and/or the passage of time would constitute an Event of
Default (or, in the case of clauses (i), (ii), or (iii), to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action Borrower has taken, is taking, or proposes to take
with respect thereto)."
(v)    Section 6.1(e) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(e)    any Non-Recourse Guaranties;"
(vi)    Section 6.1(f) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(f)    debt which is guaranteed by Borrower, where such debt is incurred or
assumed by Borrower’s Subsidiaries, Affiliates or Joint Ventures, and fully
secured by (a)(i) commercial real property, including without limitation land,
office, multifamily, residential, industrial, retail, hotel or mixed-use
property, or (ii) pools of notes fully secured by liens on commercial real
property, or (b) one hundred percent (100%) of the equity interests in an entity
that owns (i) commercial real property, including without limitation land,
office, multifamily, residential, industrial, retail, hotel or mixed-use
property, or (ii) pools of notes fully secured by liens on commercial

 
7

 
 
 
 




--------------------------------------------------------------------------------




real property; provided that the aggregate outstanding principal amount which is
guaranteed by Borrower under this clause (f) shall not exceed $100,000,000;"
(vii)    Section 6.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"6.2    Liens. Create, incur, or permit to exist, directly or indirectly, any
Lien on or with respect to any of its property or assets, of any kind, whether
now owned or hereafter acquired, or any income or profits therefrom, except for
(i) Permitted Liens, (ii) Liens given to vendors or lenders to secure
Indebtedness permitted pursuant to Section 6.1(f) and the refinancing of such
Indebtedness pursuant to Section 6.1(d), with respect to commercial real
property or pools of notes secured by commercial real property after the Closing
Date and fully secured exclusively by such property, (iii) Liens given to secure
obligations under swap contracts permitted under Section 6.1(h), or (iv) Liens
securing repayment of obligations of Borrower in an amount less than Ten Million
Dollars ($10,000,000) in the aggregate."
(viii)    Section 6.8(b) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(b)    Directly or indirectly, amend, modify, alter, increase, or change,
materially and adversely, any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Indebtedness permitted under Sections 6.1(b), (c), (d), (e), (f), (g), (h) and
(i)."
(ix)    Exhibit C to the Loan Agreement is hereby deleted in its entirety and
replaced with the Exhibit C attached hereto.
(b)    Subsidiary Guaranties.
(i)    The definitions of "Change of Control", "Guarantor", "Reference
Agreement" and "Repayment Guaranty" contained in the "Definitions" section of
the Loan Agreement are hereby deleted in their entirety and replaced with the
following:
"Change of Control: Shall be deemed to have occurred at such time as there is
(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934), but excluding (i) Permitted Investors
and (ii) any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan unless such plan is part of a group, becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the

 
8

 
 
 
 




--------------------------------------------------------------------------------




Securities Exchange Act of 1934), directly or indirectly, of thirty-five percent
(35%) or more of the equity securities of Initial Guarantor entitled to vote for
members of the board of directors or equivalent governing body of Initial
Guarantor on a fully diluted basis or (b) during any period of 12 consecutive
months, a majority of the members of the board of directors of Initial Guarantor
cease to be composed of individuals (i) who were members of that board on the
first day of such period, (ii) whose election or nomination to that board was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or (iii) whose
election or nomination to that board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors)."
"Guarantor: Means, individually or collectively, as the case may warrant, the
Initial Guarantor and each Subsidiary Guarantor."
“Reference Agreement: Means, individually or collectively, as the case may
warrant, the California Judicial Reference Agreement of even date herewith
between Borrower, Initial Guarantor, Agent and Lenders, and any California
Judicial Reference Agreement executed by Borrower, Agent, Lenders and one or
more Subsidiary Guarantors, as each may be amended or modified.”
"Repayment Guaranty: Means, individually or collectively, as the case may
warrant, the Initial Repayment Guaranty and each Subsidiary Repayment Guaranty."
(ii)    The following definitions are hereby added to the "Definitions" section
of the Loan Agreement in the appropriate alphabetical order:
"2011 Indenture: Has the meaning set forth in Section 5.16(a)."
"2012 Indenture: Has the meaning set forth in Section 5.16(a)."
"2019 Notes: Has the meaning set forth in Section 5.16(a)."

 
9

 
 
 
 




--------------------------------------------------------------------------------




"Initial Guarantor: Means Kennedy-Wilson Holdings, Inc., a Delaware
corporation."
"Initial Repayment Guaranty: Means that certain Repayment Guaranty dated as of
July 22, 2010 executed by the Initial Guarantor, as it has been and may
hereafter be amended."
"Second Modification Agreement: Means that certain Second Modification Agreement
made as of September 19, 2013, by and among Borrower, Agent and the Lenders
party thereto."
"Second Modification Agreement Effective Date: Means the "Effective Date" under
and as defined in the Second Modification Agreement."
"Senior Notes: Has the meaning set forth in Section 5.16(a)."
"Senior Notes Indentures: Has the meaning set forth in Section 5.16(a)."
"Subsidiary Repayment Guaranty: Means a repayment guaranty executed by a
Subsidiary Guarantor, which repayment guaranty shall be in form and substance
substantially identical to the Initial Repayment Guaranty, and which shall
incorporate such non-substantive changes as appropriate in light of the identity
of the Subsidiary Guarantor(s)."
"Subsidiary Guarantor: Means a Subsidiary of Borrower that has executed a
Subsidiary Repayment Guaranty."
(iii)    Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(a)    As of the date of each disbursement, no suit or proceeding at law or in
equity, and no investigation or proceeding of any governmental body, has been
instituted or, to the knowledge of Borrower, has been threatened, which in
either case would substantially, negatively affect the condition or business
operations of Borrower, Initial Guarantor or the Borrower Parties as a whole."
(iv)    Section 4.10 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"4.10    Solvency. Borrower, Initial Guarantor and Borrower Parties as a whole
are Solvent. No transfer of property is being made by Borrower or Guarantor and
no obligation is being incurred by Borrower or Guarantor in connection with the
transactions

 
10

 
 
 
 




--------------------------------------------------------------------------------




contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Borrower or
Guarantor."
(v)    Section 4.15 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:
"4.15    Hazardous Substances. Neither Borrower nor Guarantor (a) has received
any notice or other communication or otherwise learned of any environmental
liability for which it would have responsibility that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability, financial or otherwise, of Borrower, Initial Guarantor or Borrower
Parties as a whole to perform its obligations hereunder and under the other Loan
Documents, arising in connection with (i) any non-compliance with or violation
of the requirements of any law relating to the environment, or any permit issued
under any law relating to the environment, or (ii) the release or threatened
release of any Hazardous Material into the environment, and (b) has, to its
actual knowledge, any liability in connection with a release or threatened
release of any Hazardous Material into the environment that would reasonably be
expected to have, individually or in the aggregate, such a material adverse
effect."
(vi)    The following new Section 5.16 shall be added to the Loan Agreement
immediately after the current Section 5.15:
"5.16    Subsidiary Guarantors.
(1)    Not later than sixty (60) days after the Second Modification Effective
Date, Borrower shall cause each Subsidiary of Borrower that, on the Second
Modification Effective Date, is a guarantor of either (i) the “Notes” (the "2019
Notes"), as defined in, and issued pursuant to, that certain Indenture dated as
of April 5, 2011 among Borrower, as issuer, the guarantors party thereto and
Wilmington Trust FSB, a federal savings bank, as trustee (as amended, modified
or supplemented from time to time, the "2011 Indenture"), or (ii) the “Notes”
(as amended, modified or supplemented from time to time, and together with the
2019 Notes, collectively, the "Senior Notes"), as defined in, and issued
pursuant to, that certain Supplemental Indenture No. 1 dated as of November 28,
2012 to Indenture dated as of November 28, 2012, among Borrower, as issuer,
Guarantor, as parent, the subsidiary guarantor parties thereto, and Wilmington
Trust, National Association, as trustee, and any other supplement that
supplements that certain Indenture dated as of November 28, 2012 among Borrower,
as issuer, and Wilmington Trust, National Association, as trustee (as amended,
modified or supplemented from time to time, the "2012 Indenture," and together
with the 2011 Indenture, collectively, the "Senior Notes Indentures"), to
execute and deliver to Agent an original Subsidiary Repayment Guaranty. For

 
11

 
 
 
 




--------------------------------------------------------------------------------




the avoidance of doubt, a Subsidiary Repayment Guaranty may be executed by one
or more Subsidiary Guarantors.
(1)    Subsequently, not later than ninety (90) days after any Subsidiary of
Borrower that is not a Subsidiary Guarantor becomes a guarantor with respect to
any of the Senior Notes and/or the Senior Notes Indentures, Borrower will cause
such Subsidiary of Borrower to execute and deliver to Agent an original
Subsidiary Repayment Guaranty.
(1)    On or prior to the execution and delivery to Agent of any Subsidiary
Repayment Guaranty, the following conditions precedent shall be satisfied:
(1)    Borrower shall have delivered to Agent written notice of the proposed
date of the execution and delivery of the applicable Subsidiary Repayment
Guaranty at least forty-five (45) days before such delivery.
(2)    Borrower or the applicable Subsidiary Guarantor shall have provided the
"Know Your Customer" due diligence items relating to the applicable Subsidiary
Guarantor(s), as is requested by Agent in writing at least ten (10) Business
Days prior to the applicable deadline.
(3)    Agent shall have received a copy of the applicable Subsidiary Guarantor's
Governing Documents (certified by an officer of Borrower as being true, correct,
complete, unamended and in full force and effect).
(4)    As of the date each Subsidiary Repayment Guaranty is delivered to Agent,
the representations and warranties applicable to the applicable Subsidiary
Guarantor or Guarantors in this Agreement and/or in the applicable Subsidiary
Repayment Guaranty shall be true and correct in all material respects (except to
the extent any such representations or warranties expressly relate solely to an
earlier date).
(5)    Agent shall have received certificates from the applicable Subsidiary
Guarantor(s) acceptable to the Agent certifying the due authorization of the
execution, delivery and performance of the Subsidiary Repayment Guaranty,
identifying all authorized officers, and as to such related matters as the Agent
may require.
(6)    Agent shall have received a Reference Agreement executed by Borrower,
Agent, the Lenders and each applicable Subsidiary Guarantor.
(7)    Agent shall have received a favorable written opinion of legal counsel to
the applicable Subsidiary Guarantor(s) satisfactory to the Agent as to (A) the
due organization, valid existence and good standing of the applicable Subsidiary
Guarantor(s), and the due authorization of the Subsidiary Repayment Guaranty,
and

 
12

 
 
 
 




--------------------------------------------------------------------------------




(B) the other matters covered by the representations and warranties of the
applicable Subsidiary Guarantor(s) set forth in the Subsidiary Repayment
Guaranty.
(8)    Agent shall have received a new Schedule 4.6 to this Agreement, which
shall be modified to include each new Subsidiary Guarantor.
(9)    Agent shall have received such other agreements, documents and exhibits,
without limitation, which may be required as a result of any change in law
occurring after the Second Modification Agreement Effective Date to assure
compliance with all applicable regulations."
(vii)    Section 6.19 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"6.19    Stock Repurchases. Other than the purchase or repurchase of corporate
stock or warrants for corporate stock of Initial Guarantor in an aggregate
amount of Ten Million Dollars ($10,000,000) per fiscal year, Borrower shall not
purchase or repurchase any corporate stock of Borrower or Borrower’s
Subsidiaries unless, at the time of any such repurchase (i) there exists no
Event of Default, (ii) Borrower is in strict compliance with all covenants
contained herein, (iii) Borrower demonstrates, to the reasonable satisfaction of
Agent, that Borrower shall remain in compliance with the covenants contained
herein for the twelve (12) months following such repurchase, and (iv) Borrower
provides the Agent with such updated financial projections as the Agent shall
reasonably require, which projections shall be reasonably satisfactory to the
Agent in all material respects."
(viii)    Section 6.24 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"6.24    Maintenance of Existence. Borrower and Guarantor, shall each not fail
to (i) maintain and preserve its respective existence and all rights and
franchises material to its respective business, (ii) comply with all applicable
laws, including laws relating to the environment and the Employee Retirement
Income Security Act of 1974, as amended, and continue to conduct and operate its
businesses substantially as conducted and operated on the date hereof; and (iii)
conduct business in accordance with its Governing Documents, including without
limitation, any leverage restrictions provided therein as in effect on the date
hereof."
(ix)    Section 7.1(g) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 
13

 
 
 
 




--------------------------------------------------------------------------------




"(g)    Except for the release of the Subsidiary Repayment Guaranty in
accordance with the terms of Section 9.21 of this Agreement, the Repayment
Guaranty at any time and for any reason ceases to be in full force and effect,
or any Guarantor or indemnitor contests or denies the validity or enforceability
of the Repayment Guaranty or gives notice to Agent to such effect, or otherwise
attempts to revoke or repudiate any of the foregoing as to any existing or
future obligations."
(x)    Section 7.1(j) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(j)    Any material adverse change shall have occurred in the financial
condition or in the assets or liabilities of Borrower, Initial Guarantor or
Borrower Parties as a whole from those set forth in the latest financial
statements for each furnished to Agent prior to the Second Modification
Agreement Effective Date."
(xi)    Section 7.1(l) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(l)    Any default shall occur with respect to (i) any other indebtedness of
either Borrower or Initial Guarantor to the Agent or any Lender which default
shall give the Agent or such Lender the right to accelerate the maturity of such
indebtedness or exercise any other remedy, or (ii) any other recourse debt or
guaranty obligations of Borrower or Initial Guarantor in an amount equal to
$1,000,000 or more (in the aggregate), subject to any applicable cure periods
provided in the documents evidencing or securing such debt."
(xii)    Section 7.1(n) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(n)    If Borrower, Initial Guarantor or Borrower Parties as a whole, or a
substantial portion of the assets of Borrower, Initial Guarantor or Borrower
Parties as a whole, comes under the practical, beneficial, or effective control
of any person or group of related persons other than those persons currently
holding effective control."
(xiii)    Section 7.1(o) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
"(o)    If Initial Guarantor ceases to own 100% of Borrower."
(xiv)    Section 7.1(p) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 
14

 
 
 
 




--------------------------------------------------------------------------------




"(p)    If (a) there shall be rendered against Borrower or Initial Guarantor one
or more judgments or decrees involving an aggregate liability of $1,000,000 or
more, which has or have become nonappealable and shall remain undischarged,
unsatisfied by insurance, unstayed or not bonded over for more than thirty (30)
days, or (b) a writ of attachment or garnishment against any property of
Borrower or Initial Guarantor shall be issued and levied in an action claiming
$1,500,000 or more and not released or appealed and bonded in an amount and
manner satisfactory to the Agent within thirty (30) days after such issuance and
levy, or (c) if a final judgment or order against Borrower or Initial Guarantor
is entered which requires the divestiture of a substantial part of the assets of
Borrower or Initial Guarantor and a stay of execution is not procured within
thirty (30) days after the date of entry of such judgment or order.”
(xv)    The following new Section 9.21 shall be added to the Loan Agreement
immediately after the current Section 9.20:
"9.21    Releases of Subsidiary Guarantors. If at any time Subsidiary Guarantor
is released as a guarantor under the Senior Notes, then, at the request of
Borrower and such Subsidiary Guarantor, and so long as no Event of Default or
event that with the giving of notice and/or the passage of time could become an
Event of Default then exists, the respective Subsidiary Guarantor shall be
released as a Subsidiary Guarantor pursuant to this Agreement and the Subsidiary
Repayment Guaranty (and the Agent is authorized and directed to execute and
deliver such instruments of release as are reasonably satisfactory to it)."
(xvi)    Schedule 4.4 of the Loan Agreement is hereby deleted in its entirety
and replaced with the Schedule 4.4 attached hereto.
(c)    Clean Up Change. The reference to "Section 6.1" in Section 7.1(c) of the
Loan Agreement is hereby deleted in its entirety and replaced with "Section
7.1."
(d)    No Other Modifications. Except as expressly set forth in this Agreement,
the Loan Documents shall be and remain unmodified and in full force and effect.
6.    General Release. As further inducement to Agent and Lenders to enter into
this Agreement, Borrower and Initial Guarantor hereby release Agent and Lenders
as follows:
(a)    Borrower and Initial Guarantor and their heirs, successors and assigns
(collectively, the "Releasing Parties") do hereby release, acquit and forever
discharge Agent and Lenders of and from any and all claims, demands,
obligations, liabilities, indebtedness, breaches of contract, breaches of duty
or any relationship, acts, omissions, misfeasance, malfeasance, cause or causes
of action, debts, sums of money, accounts, compensation, contracts,
controversies,

 
15

 
 
 
 




--------------------------------------------------------------------------------




promises, damages, costs, losses and expenses of every type, kind, nature,
description, or character, whether known or unknown, suspected or unsuspected,
liquidated or unliquidated, each as though fully set forth herein at length,
which in any way, have, prior to the Effective Date, arisen out of, are
connected with or related to the Loan Documents, this Agreement or any earlier
and/or other agreement or document referred to therein (collectively, the
"Released Claims").
(b)    The agreement of the Releasing Parties, as set forth in the preceding
subparagraph (a) shall inure to the benefit of the successors, assigns,
insurers, administrators, agents, employees, and representatives of Agent and
Lenders.
(c)    The Releasing Parties have read the foregoing release, fully understand
the legal consequences thereof and have obtained the advice of counsel with
respect thereto. The Releasing Parties further warrant and represent that they
are authorized to make the foregoing release.
(d)    Each Releasing Party acknowledges that the foregoing release shall extend
to Released Claims which the Releasing Party does not know or suspect to exist
in Releasing Party's favor at the time of executing this Agreement, regardless
of whether such Released Claims, if known by such Releasing Party, would have
materially affected such Releasing Party's decision to enter into this
Agreement. Each Releasing Party acknowledges that they are familiar with Section
1542 of the Civil Code of the State of California which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Each Releasing Party waives and relinquishes any right or benefit which it has
or may have under Section 1542 of the Civil Code of the State of California and
any similar provision of the statutory or non-statutory law of any other
jurisdiction, to the full extent that it may lawfully waive all such rights and
benefits. In connection with such waiver and relinquishment, each Releasing
Party acknowledges that it is aware that it or its attorneys or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Section 6
or the other parties hereto, but that each Releasing Party intends hereby fully,
finally and forever to settle, waive and release all of the Released Claims,
known or unknown, suspected or unsuspected, which now exist or may exist
hereafter between Releasing Parties and Agent and Lenders in connection with the
Loan, except as otherwise expressly provided in this Section 6. This foregoing
release shall be and remain in effect notwithstanding the discovery or existence
of any such additional or different facts.
(e)    Each Releasing Party warrants and represents that it is the sole and
lawful owner of all right, title and interest in and to all of the respective
Released Claims released hereby and that it has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person or entity any such claim or any portion thereof.

 
16

 
 
 
 




--------------------------------------------------------------------------------




(f)    This release is not to be construed and does not constitute an admission
of liability on the part of Agent or Lenders. This release shall constitute an
absolute bar to any Released Claim of any kind, whether such claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable. The Releasing Parties specifically agree that any attempt to
assert a claim barred hereby shall subject each of them to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.
___/s/JE /s/KM___ /s/ JE_/s/ KM_____
Borrower's Initials        Initial Guarantor's Initials




[Remainder of Page Left Intentionally Blank]

 
Section 6(f)
 
 
 
 




--------------------------------------------------------------------------------




7.    Conditions Precedent. Before this Agreement becomes effective and any
party becomes obligated under it, all of the following conditions shall have
been satisfied in a manner acceptable to Agent in the exercise of Agent's sole
judgment (except as waived or reserved by Agent in writing):
(a)    Agent shall have received fully executed originals of this Agreement, the
Bank of Ireland Facility A Note, the Bank of Ireland Facility B Note, the
Assumption Agreement, a Reference Agreement executed by Borrower, Agent and the
Lenders, and any other documents which Agent may require or request in
accordance with this Agreement or the other Loan Documents.
(b)    Initial Guarantor shall have executed and delivered to Agent the attached
Consent of Initial Guarantor.
(c)    Borrower shall have paid to U.S. Bank National Association all fees set
forth in that certain Fee Letter of even date herewith between Borrower and U.S.
Bank National Association.
(d)    Agent and Lenders shall have received reimbursement, in immediately
available funds, of all actual, out-of-pocket costs and expenses incurred by
Agent and Lenders in connection with the Loan or this Agreement, including the
legal fees, charges and expenses of Agent's counsel (determined on the basis of
such counsel's generally applicable rates, which may be higher than the rates
such counsel charges Agent in certain matters).
(e)    Agent shall have received all documents evidencing the formation,
organization and valid existence of the Borrower and Initial Guarantor (to the
extent such documents have been amended or modified since the original Closing
Date) and the authorization for the execution, delivery, and performance of the
Agreement.
(f)    No change shall have occurred in the financial condition of Borrower or
Initial Guarantor, which would have, in Agent's sole judgment, a material
adverse effect on Borrower's or Initial Guarantor's ability to repay the Loan or
otherwise perform its obligations under the Loan Documents.
(g)    Agent shall have received from outside counsel for Borrower an opinion as
to Borrower's power and authority to execute, deliver and perform this
Agreement, in form and substance acceptable to Agent.
(h)    Borrower's representations and warranties set forth in Section 8 below
are true and correct in all respects.
(i)    The conditions precedent shall have been satisfied prior to September 26,
2013 unless waived or reserved by Agent in writing.
8.    Borrower's Representations and Warranties. Borrower represents and
warrants to Agent and Lenders as follows:

 
12

 
 
 
 




--------------------------------------------------------------------------------




(a)    Loan Documents. Except as previously disclosed to Agent in writing, all
representations and warranties made and given by Borrower in the Loan Documents
are true, accurate and correct in all material respects. Borrower is in
compliance with all covenants, terms and conditions in effect and as required
under the Loan Documents (as modified by this Agreement).
(b)    No Default. No Event of Default has occurred and is continuing, and no
event has occurred and is continuing which, with notice or the passage of time
or both, would be an Event of Default.
(c)    Borrowing Entity. Borrower is a corporation which is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to conduct business, and is in good standing, in the State
of California. Except as previously disclosed in writing by Borrower to Agent,
there have been no changes in the organization, composition, ownership structure
or formation documents of Borrower since the Closing Date. Borrower's execution
and delivery of this Agreement and the continued performance by Borrower of its
obligations under the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower and any other
required parties. This Agreement has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.
9.    Incorporation. This Agreement shall form a part of each Loan Document, and
all references to a given Loan Document shall mean that document as modified
pursuant to this Agreement. For purposes of this Agreement, the "Effective Date"
shall be the date that Agent notifies Borrower that all of the conditions
precedent set forth in Section 7 hereof have been satisfied in a manner
acceptable to Agent in the exercise of Agent's sole judgment, or waived or
reserved by Agent in writing.
10.    No Prejudice; Reservation of Rights. Except as expressly set forth
herein, this Agreement shall not prejudice any rights or remedies of Agent or
Lenders under the Loan Documents. Agent and Lenders reserve, without limitation,
all rights which it has against any endorser of the Notes.
11.    No Impairment. Except as specifically hereby amended, the Loan Documents
shall each remain unaffected by this Agreement and all such documents shall
remain in full force and effect.
12.    Integration. The Loan Documents, including this Agreement: (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument
in effect as of the Effective Date, including any of the other Loan Documents,
the terms, conditions and provisions of this Agreement shall prevail.

 
13

 
 
 
 




--------------------------------------------------------------------------------




13.    Miscellaneous. This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. If any court of competent jurisdiction
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan Documents.
This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law rules of that State. As used here, the word
"include(s)" means "includes(s), without limitation," and the word "including"
means "including, but not limited to."
[Signatures on following page]



 
14

 
 
 
 




--------------------------------------------------------------------------------




14.    No Reliance on Other Representations or Promises. This Agreement
constitutes the entire agreement between the parties with respect to the terms
hereof. This Agreement supersedes all previous negotiations, discussions and
agreements between or among any of the parties, including, without limitation,
any and all term sheets, and no parol evidence of any prior or other agreement
shall be permitted to contradict or vary the terms of this Agreement. By
executing this Agreement, Borrower expressly acknowledges to Agent and Lenders
that it did not rely on any promise, representation, assurance, agreement,
statement or advice, oral or written, not expressly set forth in this Agreement
in reaching its decision to enter into this Agreement and that no promises,
representations, assurances, agreements, statements or advice, oral or written,
have been made to Borrower which conflict with the written terms of this
Agreement. Borrower acknowledges to Agent and Lenders that it (i) has read and
understands the terms and conditions contained in this Agreement, and (ii) has
relied only on its review and interpretation of (and advice of its counsel in
respect of) this Agreement (and it has not relied on any promises,
representations, assurances, agreements, statements or advice from Agent, any
Lender, or any of Agent's or any Lender's officers, employees, agents, attorneys
or other representatives). This Agreement may be amended only in a writing
signed by the parties hereto.
Borrower's Initials: /s/ JE /s/ KM______________








Borrower:
KENNEDY-WILSON, INC.,
a Delaware corporation


By: /s/Justin Enbody______________________
Name: Justin Enbody_______________________
Title: Chief Financial Officer_________________




By: /s/ Kent Mouton________________________
Name: Kent Mouton__________________________
 Title: Executive Vice President_________________






 
S-1
 
 
 
 




--------------------------------------------------------------------------------






Agent:
U.S. BANK NATIONAL ASSOCIATION,
as Agent
By: /s/ Laura L. Lynton____________
 
Name: Laura L. Lynton______________
 
Title: Senior Vice President____________


 




 
Lender:
U.S. BANK NATIONAL ASSOCIATION, 
as a Lender
By: /s/ Laura L. Lynton____________
 
Name: Laura L. Lynton______________
 
Title: Senior Vice President____________


 






S-2
 
 
 
 




--------------------------------------------------------------------------------




 
 
Lender:
EAST-WEST BANK,
as a Lender




By: /s/ Kathleen Kwan
 
Name: Kathleen Kwan
 
Title: SVP










 




 
S-3
 
 
 
 




--------------------------------------------------------------------------------




Lender:
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a Lender




By: /s/ Wendy Hobson_____________
Name: Wendy Hobson_______________
Title: Authorised Signatory___________
By: /s/ Padraig Rushe 
Name:  Padraig Rushe 
Title: Authorised Signatory
 
 
 




 
S-4
 
 
 
 




--------------------------------------------------------------------------------




CONSENT OF INITIAL GUARANTOR


The undersigned, having read and understood the foregoing Second Modification
Agreement ("Agreement"), hereby (i) consents to all of the terms, conditions and
provisions of the Agreement and the transactions contemplated by the Agreement,
including, but not limited to, Sections 2 through 6, inclusive, thereof,
(ii) agrees that the Agreement does not terminate any of the obligations of the
undersigned to Agent and Lenders under the Initial Repayment Guaranty,
(iii) reaffirms its obligations under the Initial Repayment Guaranty in light of
the Agreement (including, but not limited to, Sections 2 through 6, inclusive,
thereof), (iv) acknowledges and agrees that the total principal amount available
to be borrowed by Borrower under the Loan Agreement and the Notes has been
increased to $140,000,000.00, and acknowledges and agrees that (A) all
references to "$100,000,000.00" in the Initial Repayment Guaranty are hereby
changed to mean "$140,000,000.00", (B) all references to "$75,000,000.00" in the
Initial Repayment Guaranty are hereby changed to mean "$105,000,000.00", and (C)
all references to "$25,000,000" in the Initial Repayment Guaranty are hereby
changed to mean "$35,000,000.00", (v) acknowledges and agrees that Bank of
Ireland has been added as a Lender under the Loan Documents, and (vi) agrees
that, by its execution of this Consent of Initial Guarantor, the undersigned
Initial Guarantor shall be deemed to have joined in the provisions of Section 6
of the Modification Agreement as a Releasing Party, and hereby affirmatively
joins in and makes each of the waivers and releases set forth in said Section 6
in favor of Agent and the Lenders, which Section 6 is incorporated into this
Consent of Initial Guarantor in its entirety by this reference. The undersigned,
having reread the Initial Repayment Guaranty and with advice of its own counsel,
hereby reaffirm and restate all waivers, authorizations, agreements and
understandings set forth in the Initial Repayment Guaranty, as though set forth
in full herein. Capitalized terms used in this consent but not otherwise defined
shall have the meanings ascribed to such terms in the Agreement.
Dated as of September 19, 2013.


[Remainder of Page Left Intentionally Blank]

 
CONSENT
 
 
 
 




--------------------------------------------------------------------------------






 
"Initial Guarantor"


KENNEDY-WILSON HOLDINGS, INC.,
 
a Delaware corporation




By: /s/Justin Enbody______________________
Name: Justin Enbody_______________________
Title: Chief Financial Officer_________________




By: /s/ Kent Mouton________________________
Name: Kent Mouton__________________________
 
Title: Executive Vice President_________________




 
 




 
C-1
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate (this "Certificate") is delivered with reference to
that certain Revolving Loan Agreement dated as of July 22, 2010 (as amended,
extended, renewed, supplemented or otherwise modified from time to time, the
"Loan Agreement"), by and between KENNEDY-WILSON, INC., a Delaware corporation
("Borrower"), U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
agent, lead arranger and book manager ("Agent"), U.S. BANK NATIONAL ASSOCIATION,
a national banking association, THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
and EAST-WEST BANK, a California banking corporation, as Lenders, and any other
bank that becomes a party hereto in the future (collectively, the "Lenders").
Capitalized terms used but not defined in this Certificate shall have the same
meanings that are given to such terms in the Loan Agreement. Section references
in this Certificate relate to the Loan Agreement unless stated otherwise.
This Certificate is delivered in accordance with Section 5.3 of the Loan
Agreement, and has been executed by an authorized officer of Borrower. This
Certificate is delivered with respect to the calendar quarter ended
_____________, 20__ (the "Test Calendar Quarter").
In accordance with Section 5.2 of the Loan Agreement, as of the end of the Test
Calendar Quarter:
(1)    The Minimum Rent Adjusted Fixed Charge Coverage Ratio was ________;
(1)    The Borrower Parties had cash, cash equivalents and publicly traded
marketable securities in an aggregate amount of at least $__________;
(1)    The Maximum Balance Sheet Leverage was ________________; and
(1)    The Effective Tangible Net Worth was $__________________.
A review of the activities of Borrower during the Test Calendar Quarter has been
made under the supervision of the undersigned. To the best knowledge of the
undersigned, during the Test Calendar Quarter, (i) Borrower has observed,
performed and/or satisfied all of the covenants, agreements and conditions and
any other obligations to be observed, performed or satisfied by it under the
Loan Documents, and (ii) no Event of Default or potential Event of Default has
occurred and is continuing, with the exceptions set forth below in response to
which Borrower has taken or proposes to take the following actions (if none, so
state).
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________

 
EXHIBIT C
 
 
 
 




--------------------------------------------------------------------------------




The undersigned certifies that the calculations made and the information
contained herein are complete and correct and fairly present the financial
position and results of operations of the Borrower Parties in accordance with
GAAP, applied on a basis consistent with prior periods, and correctly reflect
the books and records of the Borrower Parties.
To the best knowledge of the undersigned no event or circumstance has occurred
that constitutes a material adverse change since the date the most recent
Compliance Certificate was executed and delivered, with the exceptions set forth
below (if none, so state).
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
Dated: ________________, 20___.


 
KENNEDY-WILSON, INC.,
a Delaware corporation


By: ___________________________________
Name: ___________________________________
Title: ___________________________________




By: ___________________________________
Name: ___________________________________
Title: ___________________________________






 
EXHIBIT C
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT E
COMMITMENTS AND COMMITMENT PERCENTAGES
OF LENDERS


Bank


Facility A Commitment
Facility A Commitment Percentage
U.S. Bank National Association:
$56,250,000
53.57142857%
 
Facility B Commitment
Facility B Commitment Percentage
 
$18,750,000
53.57142857%
 
 
 
East-West Bank:
Facility A Commitment
Facility A Commitment Percentage
 
$30,000,000
28.57142857%
 
 
 
 
Facility B Commitment
Facility B Commitment Percentage
 
$10,000,000
28.57142857%
 
 
 
Bank of Ireland:
Facility A Commitment
Facility A Commitment Percentage
 
$18,750,000
17.85714286%
 
 
 
 
Facility B Commitment
Facility B Commitment Percentage
 
$6,250,000
17.85714286%
 
 
 
 
 
 
 
 
 




 
EXHIBIT E
 
 
 
 




--------------------------------------------------------------------------------




Schedule 4.4
Schedule of Indebtedness


1.
2007 Junior Subordinated Debenture in the amount of $40 Million between
Kennedy-Wilson Inc. and The Bank of New York Trust Company, National
Association, as trustee for Merrill Lynch International.



2.
8.750% Senior Notes Indenture in the amount of $350 Million, due 2019 between
Kennedy-Wilson Inc. and Wilmington Trust FSB, as trustee, as supplemented and
amended from time to time.



3.
7.750% Senior Notes Indenture in the amount of $55 Million, due 2042 between
Kennedy-Wilson Inc. and Wilmington Trust, Nation Association, as trustee, as
supplemented and amended from time to time.




 
SCHEDULE 4.4
 
 
 
 


